Citation Nr: 1547566	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from August 2003 to February 2004 and a period of active duty service from August 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded the case in October 2014 for additional development.  The case has since been returned for appellate review.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of that proceeding is of record.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the October 2014 remand, the Board noted that the RO had issued a notice letter to the Veteran indicating that a VA examination was being scheduled in connection with her claim.  A review of the claims file showed that the examination was subsequently cancelled by the VA medical facility when its staff was unable to contact the Veteran.  As such, the facility noted a failure to report.  However, the Board found that it was unclear as to what steps the VA facility took to contact the Veteran and remanded the case to schedule her for another examination. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013). 

The Veteran was subsequently scheduled for a VA examination in February 2015.  However, the evidence shows that she again failed to report for the examination.  

In July 2015, the Veteran's representative submitted a brief on her behalf, which stated that she had not been able to report to the February 2015 examination due to a pregnancy.  The representative asserted that the Veteran had been advised that the examination would be rescheduled after her pregnancy, yet no action had been taken to reschedule the Veteran for another examination after the birth of her child.  Upon review, the Board notes that the Veteran did submit a statement during the relevant time period in connection with another claim, which noted that she was experiencing a high-risk pregnancy.  The Veteran's VA medical records also confirm that the Veteran was pregnant during this time period.  Thus, giving the Veteran the benefit of the doubt, the Board finds that the Veteran's VA examination should be rescheduled.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran's VA medical records reflect a diagnosis of asthma and bronchitis.  The October 2007 VA examination also diagnosed the Veteran with mild decrease in diffusion.  

The examiner should also note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a respiratory disorder that is causally or etiologically related to her military service, to include exposure to environmental hazards during service in Iraq and to exposure to engine fumes from a gun truck.

If the Veteran has respiratory symptoms that cannot be attributed to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the disorder under the rating criteria. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The Veteran should be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




